Citation Nr: 1744403	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-16 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased rating in excess of 20 percent disabling for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2011 and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that the Veteran's original claim was for PTSD.  Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  While the Veteran asserted a claim of service connection for PTSD, the record indicates an assessment of other acquired psychiatric conditions, namely, major depressive disorder and anxiety disorder. Accordingly, the Board has recharacterized the issue on appeal.

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to an increased rating for diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the period on appeal, the Veteran's hypertension has required continuous medication.  The evidence of record does not establish current diastolic pressure predominantly 100 mmHg or more; current systolic pressure predominantly 160 mmHg or more; or a history of diastolic pressure predominantly 100 mmHg or more, with blood pressure controlled by continuous medication.  






CONCLUSION OF LAW

The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Regarding the duty to notify, once a claim of service connection has been granted, the filing of a notice of disagreement with the RO's rating of a disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See 38 C.F.R. § 3.159(b)(3).  Therefore, further VCAA notice is not applicable in the Veteran's claim for a higher initial rating for hypertension.  See id.; see also, e.g., Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

VA has also fulfilled its duty to assist the Veteran.  Identified post-service treatment records, Social Security Administration (SSA) disability records, and lay statements have been obtained and associated with the record.  The Veteran was afforded a VA examination in September 2012.  

The Board notes that in an August 2017 brief, the Veteran's representative noted that the Veteran had not been afforded a VA examination since September 2012 and asserted that the examiner failed to properly document three current blood pressure readings during the examination; however, it is unclear to which blood pressure readings the representative is referring as the examination report contains three documented blood pressure readings.  The representative requested a remand for a new examination in the absence of an increased rating.  
However, as discussed in depth below, there is no objective evidence of worsening of the Veteran's hypertension since the September 2012 VA examination, nor any specific allegations of worsening from the Veteran.  The representative merely made a generalized statement in presenting argument to the Board that the Veteran's condition had worsened and a new examination was needed.  As there is no evidence of a material change in condition since the last VA examination for the service-connected hypertension, a remand for another VA examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).

Accordingly, the Board will address the merits of the claim.

II.  Increased Rating for Hypertension

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two ratings to apply, VA will assign the higher rating if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, it will assign the lower rating.  Id.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

The Veteran contends that he is entitled to a compensable rating for hypertension.  

The Veteran's hypertension is currently rated under Diagnostic Code 7101, which applies to hypertensive vascular disease, including hypertension and isolated systolic hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Pursuant to Diagnostic Code 7101, a 10 percent evaluation is warranted when diastolic pressure is predominantly 100 mmHg or more, or; systolic pressure is predominantly 160 mmHg or more; or, when an individual with a history of diastolic pressure of predominantly 100 mmHg or more requires continuous medication for control.  Id.  A 20 percent evaluation is warranted for diastolic pressure that is predominantly 110 mmHg or more, or systolic pressure that is predominantly 200 mmHg or more.  Id.  A 40 percent evaluation is warranted for diastolic pressure that is predominantly 120 mmHg or more.  Id.  A 60 percent evaluation is warranted for diastolic pressure that is predominantly 130 mmHg or more.  

Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note 1.  Additionally, for purposes of evaluating hypertension, the term hypertension means that the diastolic blood pressure is predominantly 90 mmHg, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mmHg, or greater, with a diastolic blood pressure of less than 90 mmHg.  Id.  When hypertension is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, it is to be evaluated as part of the condition causing it rather than by a separate evaluation.  Id. at Note 2.  If applicable, hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.  Id. at Note 3.

A review of the Veteran's blood pressure readings both during and preceding the course of the appeal reflect systolic pressure ranging from 104 to 140 mmHg, and diastolic pressure ranging from 58 to 89 mmHg.

Specifically, VA treatment records show blood pressure readings of 120/80 (June 2011); 118/80 (September 2011); 104/70 (December 2011); 124/79 (April 2012); 114/63 (July 2012); 115/66 (December 2012); 136/71 (August 2013); 132/76 and 120/75 (April 2014); 127/73 (October 2014); 128/89 (February 2015); 115/67 (March 2015); 115/70 and 128/70 (May 2015); 138/74 (July 2015); 129/74 (November 2015); 126/71 (January 2016); 121/75 (February 2016); 113/69 and 130/58 (March 2016).  

During a January 2010 VA examination for diabetes mellitus, type II, a physical examination showed blood pressure readings of 120/85, 120/85, and 120/85.

The Veteran was afforded a VA examination for hypertension in September 2012, during which he reported that his blood pressure has been difficult to control, but denied hospitalization due to uncontrolled hypertension.  The examiner noted that the Veteran was prescribed Lisinopril 10mg daily and Losartan 100mg daily to control hypertension.  The examination report listed blood pressure readings of 123/80 (September 2012), 114/63 (July 2012), and 124/79 (April 2012).

During a May 2015 VA examination for heart conditions, the Veteran's blood pressure reading was 140/83.

While the Veteran has been prescribed medication to control his hypertension, the need for continuous medication alone is not sufficient to warrant a compensable rating.  To qualify for a 10 percent rating under Diagnostic Code 7101, a claimant must satisfy one of three alternatives: current diastolic pressure predominantly 100 mmHg or more; current systolic pressure predominantly 160 mmHg or more; or a history of diastolic pressure predominantly 100 mmHg or more, with blood pressure controlled by continuous medication.  See McCarroll v. McDonald, 28 Vet. App. 267, 274 (2016).  Thus, notwithstanding the fact that the Veteran requires continuous medication for hypertension, the evidence of record does not show that he has a history of diastolic pressure predominantly 100 mmHg or more.  

Accordingly, the Board finds that the preponderance of the evidence is against awarding a compensable rating for the Veteran's hypertension disability.  As documented above, the objective medical evidence of record does not indicate that the Veteran's hypertension has resulted in current diastolic pressure predominantly 100 mmHg or more; current systolic pressure predominantly 160 mmHg or more; or a history of diastolic pressure predominantly 100 mmHg or more, with blood pressure controlled by continuous medication.  On the contrary, during the pendency of the appeal, there are no diastolic readings of 100 or more, nor are there any systolic readings of 160 or more.  As such, a compensable rating for hypertension is not warranted, and the appeal is denied.  


ORDER

Entitlement to a compensable disability rating for hypertension is denied.  


REMAND

	Acquired Psychiatric Disorder

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and anxiety disorder.  Before reaching a decision on the Veteran's claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In his January 2011 claim for entitlement to service connection for PTSD, the Veteran asserted that he was being treated twice per month at a Vet Center clinic.  Later, in his June 2013 VA Form 9, the Veteran reported that VA had not obtained records from the Arecibo Vet Center regarding treatment for PTSD.  No medical records from that facility are associated with the record.  Therefore, on remand, the RO should attempt to obtain any outstanding VA treatment records related to the Veteran's claimed disability from that facility.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran was last afforded a VA examination for psychiatric disorders in June 2011.  During that examination, the examiner reported that the Veteran showed no symptoms associated with PTSD, and opined that the Veteran had no mental disorder diagnosis.  

However, as noted above, the Veteran contends that records not in evidence at the time of the examination contained a diagnosis of PTSD.  Additionally, subsequent VA treatment records show that the Veteran has been given diagnoses of anxiety disorder, major depressive disorder, and alcohol dependence.  See VA treatment record dated in March 2016 and April 2016.

Therefore, the Veteran must be afforded a VA examination to determine the nature and etiology of any currently diagnosed psychiatric disorder.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

	Diabetes mellitus, Type II

The Veteran was last afforded VA examinations for his diabetes mellitus, type II, in September 2012.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, subsequent to the September 2012 VA examination, in both a May 2013 statement and his March 2014 notice of disagreement, the Veteran reported that due to a worsening of his diabetes mellitus, type II, he had been prescribed insulin, Novolog 70/30, taking 25 units in the morning and 20 units in the afternoon.  

VA treatment records dated in March 2015 and March 2016 confirm that the Veteran has been prescribed more than one injection of insulin per day to for his service-connected diabetes mellitus, type II, and, likewise, a November 2015 VA treatment record shows that the Veteran's diabetes mellitus, type II, resulted in possible hypoglycemia.  
As there is an indication that the Veteran's disability has increased in severity since his last VA examination, the Board finds that a new VA examination is appropriate.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Additionally, in his May 2013 statement, the Veteran reported that in April 2013, he was hospitalized at the San Carlos Hospital due to his diabetes mellitus, type II.  However, no medical records from that facility are associated with the record.  On remand, the AOJ should ask the Veteran to identify all relevant private treatment records and undertake appropriate efforts to obtain any identified records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers, to specifically include any relevant records from the Arecibo Vet Center, and any relevant records from the San Carlos Hospital in Moca, Puerto Pico, beginning in April 2013.

Obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of any acquired psychiatric disorder.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should address the following inquiries:

a)  The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since January 2011, to include the diagnoses of record. 

b)  If a diagnosis of PTSD is warranted, the examiner should identify the particular stressor upon which the diagnosis is predicated.

c)  For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since January 2011, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After undertaking the development listed in 1 above to the extent possible, the Veteran should be afforded a VA diabetes mellitus examination by an appropriate VA medical professional to determine the current severity of his diabetes mellitus, type II.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted. 

The examiner should opine as to the Veteran's current level of functioning and the impact of his diabetes mellitus on his daily activities and his ability to work.  The examiner should address the Veteran's reports that he currently receives insulin shots twice daily, his report of hospitalization due to his diabetes mellitus, type II, and any episodes of ketoacidosis or hypoglycemic reactions.  The examiner should also address any doctor prescribed dietary restrictions attributed to his diabetes mellitus or regulation of activities.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  After the above development has been completed, readjudicate the claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


